DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-11, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1, recites in part:

“…wherein the first view angle is selected to provide a view of terrain under wheels of the vehicle when the vehicle is travelling uphill at a first speed; and display, based on an output of the at least one camera, on a display of the vehicle, the view of the environment outside of the vehicle from the selected first view angle; in response to the vehicle travelling at a second speed that is higher than the first speed while the vehicle is travelling uphill, select a second view angle to provide a view of terrain ahead of the vehicle; and display, based on the output of the at least one camera, on the display of the vehicle, the view of the environment outside of the vehicle from the selected second view angle.”

Claim 11 recites similar features.



“…wherein the control circuitry is configured to select the view angle by: inputting (a) the pitch angle of the vehicle and (b) the speed of the vehicle into a data structure, wherein the data structure is configured to output a pre-computed view angle associated with the inputted pitch angle of the vehicle and the speed of the vehicle; and display, based on an output of the at least one camera, on a display of the vehicle, the view of the environment outside of the vehicle from the selected view angle.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 10/29/2021, with respect to the claims have been fully considered and are persuasive.  The rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425